Citation Nr: 0108122	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  95-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York which found that new and material evidence had not 
been submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for a back condition.  A 
hearing was held before the RO in November 1996.  A 
supplemental statement of the case dated February 2001 found 
that new and material evidence had been submitted sufficient 
to reopen the veteran's claim, but then the RO denied the 
veteran's claim on the merits.  Nevertheless, the Board is 
required to consider whether the veteran has submitted new 
and material evidence warranting the reopening of this claim 
before considering it on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Thus, the issue in appellate status is as 
listed above.


FINDINGS OF FACT

1. The RO, in a decision dated June 1946, denied the veteran 
service connection for a back condition.  This was a final 
disallowance of this claim.

2. Evidence received since the May 1946 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of service connection for a back 
condition.






CONCLUSIONS OF LAW

1. A June 1946 RO decision which denied service connection 
for a back condition is a final decision.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a back condition is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for a back condition.  

In a June 1946 decision, the RO denied the veteran 
entitlement to service connection for a back condition.  The 
veteran was denied service connection because there was no 
evidence submitted which indicated that the veteran suffered 
from a back condition.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision dated May 1946.

The new evidence submitted includes the reports of private 
medical treatments.  Of particular note is a statement from 
Jacob Weissman, M.D., dated August 1986,  which indicates 
that the veteran was diagnosed with multiple arthritic 
progressive symptoms related to arthritic arthralgia 
symptoms, and was totally disabled due to Lymes arthritis.  
The veteran was also diagnosed with inflammatory arthritis.  
Another statement from Dr. Weissman, dated June 1995, 
indicates that he has treated the veteran for many years for 
progressive pains in his lower back and right hip.  Dr. 
Weissman further indicated that the veteran's arthritis pains 
have increased.   Dr. Weissman also related the veteran's 
reported history of a back injury in service.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for a back condition.  In particular, the 
statements of Dr. Weissman are considered significant and 
credible.  Justus.  Therefore, this claim is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for a 
back condition is reopened; to this extent only, the 
veteran's claim is granted.





REMAND

As noted above, the veteran and his representative contend 
that service connection is warranted for a back condition. 

In this regard, the Board notes that recently Congress 
amended 38 U.S.C.A. § 5107 (and amended or added other 
relevant provisions) to reflect that VA has a duty to assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The Board notes that, although it was requested that the 
veteran submit release forms in order to obtain his medical 
records,  he has never been specifically informed of the type 
of evidence necessary to maintain his claim.  As such, the 
Board is of the opinion that this case must be remanded for 
compliance with the new law.

Further, the Board notes that the veteran has never undergone 
a VA examination for his back condition.  In light of his 
current back condition, the statements of record from Dr. 
Weissman, and the veteran's contentions that his back 
condition is linked to service, the Board is of the opinion 
that a VA examination should be conducted in order to 
determine the nature and etiology of the veteran's back 
condition.

As such, this case is REMANDED for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers, VA and private, who have 
treated the veteran for his back 
condition.  After securing any 
necessary release(s), the RO should 
obtain any available records not 
already of record.  If the search for 
any requested records yields negative 
results, that fact should clearly be 
documented in the veteran's claim 
file, and he should be so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
orthopedic examination to determine 
the nature and etiology of his back 
condition.  All indicated tests and 
studies should be accomplished, and 
all clinical findings should be set 
forth in detail.  The entire claims 
folder, to include a complete copy of 
this remand, must be made available 
to, and be reviewed by, the examiner.  
The examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion, with 
respect to any back condition 
diagnosed, as to whether it is as 
least as likely as not that any back 
condition the veteran suffers from is 
related to any incident or injury that 
occurred in service.  Specific reasons 
should be given for the examiner's 
opinion.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate 
this claim on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations. 

6. If this claim remains denied, the RO 
should furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



